HUSSMAN STRATEGIC DIVIDEND VALUE FUND TICKER SYMBOL: HSDVX The Fund seeks total return through a combination of dividend income and capital appreciation, with added emphasis on protection of capital during unfavorable market conditions. It pursues this objective by investing primarily in dividend-paying common stocks. HUSSMAN INVESTMENT TRUST PROSPECTUS: FEBRUARY 1, 2012 For information or assistance in opening an account, please call toll-free 1-800-HUSSMAN (1-800-487-7626) This Prospectus has information about the Fund that you should know before you invest. You should read it carefully and keep it with your investment records. Although these securities have been registered with the Securities and Exchange Commission, the Commission has not approved or disapproved the Fund’s shares or determined if this Prospectus is accurate or complete. Any representation to the contrary is a criminal offense. Table of Contents Risk/Return Summary What is the Fund’s Investment Objective? 1 What are the Fund’s Fees and Expenses? 1 What are the Fund’s Principal Investment Strategies? 2 What are the Principal Risks of Investing in the Fund? 4 What has been the Fund’s Performance History? 6 Management of the Fund 7 Purchase and Sale of Fund Shares 7 Tax Information 7 Payments to Broker-Dealers and Other Financial Intermediaries 7 Investment Objective, Strategies and Related Risks 8 Fund Management 15 How the Fund Values Its Shares 17 How to Buy Shares 18 How to Exchange Shares 23 How to Redeem Shares 24 Dividends, Distributions and Taxes 28 Privacy Notice 29 For More Information Back Cover Hussman Strategic Dividend Value Fund Risk/Return Summary WHAT IS THE FUND’S INVESTMENT OBJECTIVE? HUSSMAN STRATEGIC DIVIDEND VALUE FUND (the “Fund”) seeks total return through a combination of dividend income and capital appreciation, with added emphasis on protection of capital during unfavorable market conditions. WHAT ARE THE FUND’S FEES AND EXPENSES? This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases None Maximum Deferred Sales Charge (Load) None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee (as a percentage of amount redeemed, if applicable) 1.50% Exchange Fee (as a percentage of amount exchanged, if applicable) 1.50% Wire Transfer Fee Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% Distribution (12b-1) Fees None Other Expenses 1.25%(1) Acquired Fund Fees and Expenses 0.02%(2) Total Annual Fund Operating Expenses 2.27% Less: Contractual Expense Limitation (1.00%)(3) Total Annual Fund Operating Expenses After Expense Limitation 1.27% Other Expenses are based on estimated expenses for the current fiscal year assuming average daily net assets of $50 million. Acquired Fund Fees and Expenses represent estimated fees and expenses to be incurred indirectly by the Fund during the current fiscal year on investments in other investment companies and pooled investment vehicles. The investment manager has contractually agreed to defer its fee and/or to absorb or reimburse a portion of the Fund’s expenses until at least February 1, 2015 to the extent necessary to limit the Fund’s ordinary operating expenses (excluding Acquired Fund Fees and Expenses, brokerage commissions, taxes, interest expense, and any extraordinary expenses) to an amount not exceeding 1.25% annually of the Fund’s average daily net assets. Under the terms of this agreement, the investment manager may recover from the Fund fees it has deferred and expenses previously absorbed or reimbursed for a period of three years after such fees or expenses were incurred, provided that the repayments do not cause the Fund’s ordinary operating expenses (excluding Acquired Fund Fees and Expenses, brokerage commissions, taxes, interest expense, and any extraordinary expenses) to exceed the 1.25% limit. 1 Risk/Return Summary (continued) Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years $ 129 $ 403 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may result in higher transaction costs and may also result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Fund’s performance. WHAT ARE THE FUND’S PRINCIPAL INVESTMENT STRATEGIES? The Fund pursues its investment objective by investing primarily in dividend-paying common stocks. It has the ability to vary its exposure to market fluctuations based on factors its investment manager believes are indicative of prevailing market return and risk characteristics. Under normal market conditions, the Fund invests at least 80% of its net assets in dividend-paying common stocks favored by Hussman Strategic Advisors, Inc., the Fund’s investment manager. The Fund’s portfolio will typically be fully invested in common stocks except for modest cash balances that arise due to the day-to-day management of the portfolio. When market conditions are unfavorable in the view of the investment manager, the Fund may use options and index futures to reduce its exposure to general market fluctuations. In general, the stock selection approach of the investment manager focuses on securities having dividend yields that exceed the average dividend yield of stocks comprising the Standard & Poor’s 500 Index, coupled with consideration of additional measures of financial stability and favorable valuation. Measures of financial stability include the ability to sustain current dividend payments from earned net income, adequacy of working capital, ability to service debt from earned cash flows, stability of profit margins, and other factors. The primary consideration used in assessing a stock’s 2 Hussman Strategic Dividend Value Fund Risk/Return Summary (continued) valuation is the relationship between its current market price and the present value of expected future cash flows per share. Other valuation measures, such as the ratio of the stock price to earnings and stock price to revenue, are also analyzed in relation to expected future growth of cash flows in an attempt to measure underlying value and the potential for long-term returns. The investment manager believes that market return/risk conditions differ significantly across varying market conditions. The two most important dimensions considered are “valuation” and “market action.” In the analysis of overall market conditions, valuation considers the relationship of major stock indices to the stream of earnings, dividends and cash flows expected in the future in an attempt to measure the underlying value of stocks and the long-term returns implied by their actual prices. Market action considers the behavior of a wide range of securities and industry groups, in an attempt to assess the economic outlook of investors and their willingness to accept market risk. In addition, the investment manager evaluates economic conditions, investor sentiment, interest rates, credit-sensitive indicators and other factors in an attempt to classify prevailing market conditions with historically similar instances. Historically, different combinations of valuation, market action and other factors have been accompanied by significantly different stock market performance in terms of return/risk. The investment manager expects to hold a fully invested position in dividend paying common stocks in environments where the expected return from market risk is believed to be high, and may reduce or “hedge” the exposure of the Fund to market fluctuations in environments where the expected return from market risk is believed to be unfavorable. Specific strategies for reducing or “hedging” market exposure may include buying put options on individual stocks or stock indices, writing covered call options on stocks which the Fund owns or call options on stock indices, and establishing short futures positions or option combinations (simultaneously writing call options and purchasing put options) on one or more stock indices considered by the investment manager to be correlated with the Fund’s portfolio. The total notional value of the Fund’s hedge positions is not expected to exceed 50% of the value of stocks owned by the Fund. Because the Fund will not seek to hedge fully the market exposure of its portfolio, the total value of the Fund’s net assets will be impacted by general market fluctuations even in circumstances where the investment manager has determined it appropriate to hedge the portfolio (but to a lesser extent than if the portfolio were not hedged at all). The choice of stock indices and instruments used for hedging is based on a consideration of the securities held in the Fund’s portfolio from time to time, and the availability and liquidity of futures, options and other instruments (such as exchange traded funds) on such indices. The intent of the Fund’s hedging strategy is to reduce 3 Risk/Return Summary (continued) the impact of general market fluctuations when stock market conditions generally are viewed by the investment manager as unfavorable. The Fund generally hedges using indices that are correlated, though perhaps imperfectly, with the stocks owed by the Fund. These may include indices of U.S. stocks such as the Standard & Poor’s 500 Index. The Fund expects to invest primarily in securities of U.S. issuers but may, from time to time, hold significant investments in dividend paying stocks of foreign companies in developed countries. There are no restrictions as to the market capitalization of companies in which the Fund invests. However, the Fund invests primarily in liquid stocks that are listed or trade on major U.S. or foreign securities exchanges or in the NASDAQ Stock Market. The Fund generally invests in stocks of companies with market capitalizations in excess of $500 million, although it may invest a portion of its assets in the stocks of smaller companies. Because the S&P 500 Index is perhaps the most widely recognized index of U.S. common stocks, as well as a widely used benchmark for long-term investors, it is believed to be an appropriate broad-based securities market index against which to compare the Fund’s long-term performance. The Fund may invest in securities that are not included in the S&P 500 Index, and may vary its exposure to market fluctuations depending on market conditions. As a result, the Fund’s investment returns may differ from the performance of major stock market indices, particularly over the short term. WHAT ARE THE PRINCIPAL RISKS OF INVESTING IN THE FUND? Shares of the Fund may fall in value and there is a risk that you could lose money by investing in the Fund. There can be no assurance that the Fund will achieve its investment objective. The principal risks of the Fund are the risks generally associated with investing in stocks. Stock market movements will affect the Fund’s share price on a daily basis. Significant declines are possible both in the overall stock market and in the prices of specific securities held by the Fund. The market values of stocks can fluctuate significantly, reflecting such things as the business performance of the issuing company, investors’ perceptions of the company or the overall stock market and general economic conditions. The success of the Fund’s investment strategy depends largely on the investment manager’s skill in assessing the potential for appreciation in value of the securities in which the Fund invests. Also, because the Fund’s exposure to market fluctuations will vary depending on the investment manager’s assessment of current stock market conditions, the investment return and share price of the Fund may fluctuate or deviate 4
